DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.

Examiner’s Statement of Reason for Allowance
Claims 1 -18 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Shichiri (USPGPUB 2014/0358316) discloses a power generation amount prediction apparatus includes a first detector, acquisition unit, database, and controller.  The first detector detects a measured value of the power generation amount of a photovoltaic power generation device.  The acquisition unit acquires a predicted value of the power generation amount by the photovoltaic power generation device at specific times.  The database stores the measured value and the predicted value for each of the specific times for a plurality of days, Azizi et al (USPGPUB 2019/0364492) discloses a circuit arrangement includes a preprocessing circuit configured to obtain context information related to a user location, a learning circuit configured to determine a predicted user movement based on context information related to a user location to obtain a predicted route and to determine predicted radio conditions along the predicted route, and a decision circuit configured to, based on the predicted radio conditions, identify one or more first areas expected to have a first type of radio conditions and one 
Claim 1, a measuring instrument to measure electric power consumed by a load electrically connected to each of the distributed power supplies through a second distribution system that is connected through a transformer to the first distribution system; a communication  circuit to communicate with the main distributed power supply, each of the distributed power supplies, and the measuring instrument; an information collection circuit to collect, through the communication  circuit, the consumed electric power that is measured by the measuring instrument and status information about each of the main distributed power supply and the distributed power supplies; a power generation prediction  circuit to predict electric power generated by the energy creation device in the distributed power supplies; a power consumption prediction  circuit to predict the electric power consumed by the load during a power failure; an operation plan creation  circuit to create a first operation plan for 


in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119